DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneller U.S. 20160111197 in view of Hester U.S. 4249229.
Regarding claims 1, 16, Kneller discloses an electronic structure, comprising: a circuit board [par. 0010 insulating substrate; Figs. 2 and 3; pars. 0027, 0028], wherein a plurality of electronic devices [pars. 0024, 0030. Par. 0044 components] and a transformer [par. 0010 embedded transformer device. Par. 0015 The embedded transformer device may include a first printed circuit board located on the first side of the insulating substrate, the first printed circuit board including the upper conductive traces, and/or a second printed board located on the second side of the insulating substrate, the second printed circuit board including the lower conductive traces] are disposed on the circuit board, wherein the transformer comprises a first coil [par. 0010 a primary winding extending through the insulating substrate and around the first side of the magnetic core. Par. 0038 primary side windings], a second coil [par. 0010 a secondary winding extending through the insulating substrate and around the second side of the magnetic core. Par. 0038 secondary side windings], and a magnetic body [par. 0010 magnetic core. Figs. 1B-1F, magnetic core 304], wherein the magnetic body comprises a first portion [Fig. 1B the left-side portion of 304 shown] disposed in a first hollow space of the first coil and a second portion [Fig. 1B the right-side portion of 304 shown] disposed in a second hollow space of the second coil for forming the transformer [the primary and secondary windings are formed around magnetic core 304 via passages 306 (Figs. 1B, 1D), 307 (Fig. 1E), conductive trace 308 (Fig. 1E) etc. pars. 0037-0041], wherein a molding body comprises an insulating material to encapsulate at least one portion of the outer surface of the first coil, at least one portion of the outer surface of the second coil [Pars. 0040, 0043. See also pars. 0002, 0031] 
Kneller is silent regarding: a molding body comprises an insulating material to encapsulate … the plurality of electronic devices.
Hester discloses: a molding body comprises an insulating material to encapsulate … the plurality of electronic devices [Figs. 1-3 electrical components 31 on circuit board 3; col. 5 lines 10-16, col. 6 lines 2-20]. 
Kneller and Hester are analogous embedded transformers on printed circuit boards. It would have been obvious to one of ordinary skill in the art at the time of the filing to encase (at least some of) the additional circuitry (see Kneller’s Fig. 5) along with the transformer, as taught by Hester, in thermoplastic or epoxy, for the benefit of supporting all the components upon the printed circuit board [Hester, col. 2 lines 52-55, col. 6 lines 15-20].
Regarding claim 2, Hester discloses wherein the molding body encapsulates the entire outer surface of the first coil [as seen in Fig. 3, col. 6 lines 1-21].
Regarding claim 3, Hester discloses wherein the molding body encapsulates the entire outer surface of the second coil [as seen in Fig. 3, col. 6 lines 1-21].
Regarding claim 4, Hester discloses wherein the molding body further encapsulates at least one portion of the outer surface of the magnetic body of the transformer [as seen in Fig. 3, col. 6 lines 1-21].
Regarding claim 5, Hester discloses wherein the molding body encapsulates the entire outer surface of the magnetic body of the transformer [as seen in Fig. 3, col. 6 lines 1-21].
Regarding claim 6, Kneller discloses the electronic structure as claimed in claim 1, wherein the first coil is formed by a first plurality of conductive patterns of the circuit board [pars. 0046-0047, 0051].
Regarding claim 7, Kneller discloses the electronic structure as claimed in claim 6, wherein the second coil is formed by a second plurality of conductive patterns of the circuit board [pars. 0046-0047, 0054].
Regarding claim 8, the combination of Kneller and Hester disclose wherein the first coil comprises a first plurality of conductive patterns on the top surface of the circuit board and a second plurality of conductive patterns on the bottom surface of the circuit board [Kneller, par. 0008], wherein the molding body encapsulates the first plurality of conductive patterns and the second plurality of conductive patterns [Hester, as seen in Fig. 3, col. 6 lines 1-21. This would automatically be accomplished under the combination given in claim 1].
Regarding claim 9, the combination of Kneller and Hester disclose wherein the first coil comprises a first plurality of conductive patterns on the top surface of the circuit board [Kneller, Fig. 3, 2 sets of conductive traces 410 shown, par. 0059], and the second coil comprises a second plurality of conductive patterns on the top surface of the circuit board [Kneller, Fig. 3, 2 sets of conductive traces 420 shown. Par. 0061], wherein the molding body encapsulates the first plurality of conductive patterns and the second plurality of conductive patterns [Hester, as seen in Fig. 3, col. 6 lines 1-21. This would automatically be accomplished under the combination given in claim 1].
Regarding claim 10, Kneller discloses wherein the circuit board further comprises a second plurality of conductive patterns [Fig. 3, 450] to electrically connect the first coil and at least one electronic device of the plurality of the electronic devices [par. 0058].
Regarding claim 11, Kneller discloses wherein the circuit board comprises one of the following: a PCB [par. 0058], BT (Bismaleimide Triazine) substrate, metallic substrate or ceramic substrate.
Regarding claim 13, Kneller discloses the electronic structure as claimed in claim 1, but is silent on: wherein the plurality of electronic devices are embedded inside the circuit board.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Embedding electronics inside of circuit boards is well-known. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize the recited embedding for the benefit of compacting circuitry into a smaller volume of space; resulting in space-savings for the printed circuit board.
Regarding claim 15, Kneller discloses the electronic structure as claimed in claim 1, wherein at least one portion of the magnetic body is disposed in a through-opening of the circuit board [Fig. 1A, the top of 302; or Fig. 1E, the bottom of 306].

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chang et al. U.S. 6188305.
Regarding claim 18, Chang discloses an electronic structure, comprising: a flexible printed circuit board [Fig. 1, flex circuit 26, col. 1 lines 55-57], wherein a first coil [comprising printed primary winding portions 40a-f and 42a-f], a second coil [Fig. 1, comprising printed secondary winding portions 44a-c and 46a-c, col. 2 lines 35-56], and a magnetic body [toroidal ferrite core 22, col. 2 lines 26-34] are disposed on the flexible printed circuit board [] to form a transformer [col. 1 lines 5-9; Fig. 1, transformer 20, col. 2 lines 16-24], wherein the magnetic body comprises a first portion disposed in a first hollow space of the first coil and a second portion in a second hollow space of the second coil for forming the transformer [Figs. 3-5, col. 2 lines 63-64, col. 3 lines 19-34].
Regarding claim 19, Chang discloses the electronic structure as claimed in claim 18, wherein each of the first coil and the second coil is formed by corresponding conductive patterns of the flexible printed circuit board [col. 2 lines 35-56, col. 2 line 67 to col. 3 line 12].

                                               Allowable Matter
Claims 12, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest claim 12, “The electronic structure as claimed in claim 6, wherein the circuit board is a multilayer circuit board, wherein the first coil comprises corresponding conductive patterns on each layer of the multilayer circuit board.”
The prior art does not disclose or suggest claim 17, “The electronic structure as claimed in claim 16, wherein the circuit board is a multilayer circuit board, wherein each of the first coil and the second coil is formed by corresponding conductive patterns on each layer of the multilayer circuit board.”
The prior art does not disclose or suggest claim 20, “The electronic structure as claimed in claim 18, further comprising a plurality of electronic devices disposed on the flexible printed circuit board, wherein a molding body comprises an insulating material to encapsulate at least one portion of the outer surface of the first coil, at least one portion of the outer surface of the second coil and the plurality of electronic devices”. 

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859